Citation Nr: 0530318	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected residuals, stress fracture of the calcaneus of the 
right foot, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to October 2002.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in October 2004 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran testified at a Board hearing in June 2004.

In a March 2003 rating decision, service connection was 
granted for service-connected residuals, stress fracture of 
the calcaneus of the right foot and a noncompensable 
disability rating was assigned, effective October 2002.  
While on appeal, by rating decision in May 2003, the 
disability rating assigned was increased to 10 percent, 
effective October 2002.  Although an increased rating was 
granted, the issue remained in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993). 

At the June 2004 hearing, the veteran appears to have 
advanced a claim of entitlement to service connection for a 
left foot disability as secondary to her service-connected 
residuals, stress fracture of the calcaneus of the right 
foot.  This is referred to the RO for initial consideration.



FINDING OF FACT

The veteran's service-connected residuals, stress fracture of 
the calcaneus of the right foot is manifested by objective 
findings of tenderness over the inferior medial aspect in the 
medial edge of the navicular bone, and the medial portion of 
the superior surface of the foot, and subjective complaints 
of pain, which equates to no more than a moderate foot 
injury.


CONCLUSION OF LAW

The criteria for the entitlement to a disability rating in 
excess of 10 percent for stress fracture of the calcaneus of 
the right foot have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2002.  The letter predated the March 2003 rating decision.  
See id.  Subsequently, the veteran was issued another VCAA 
letter in November 2004.  The VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the veteran of the evidence necessary to substantiate 
her claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records.  At the June 2004 hearing, 
the veteran specifically denied receiving any post-service 
medical treatment, and did not identify any additional 
medical providers per the November 2004 VCAA letter.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in March 2003 and 
December 2004.  The examination reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

Service medical records reflect that the veteran sustained a 
right foot stress fracture as a result of participating in 
road marches.  A September 2002 memorandum from the 
Department of the Army reflects that in June 2002 the veteran 
sought treatment in the Physical Therapy and Rehabilitation 
Program for pelvic and foot stress fractures sustained in 
Basic Combat Training.  The veteran underwent extensive 
physical therapy.  It was determined that she was not making 
expected and normal progress with her recovery and was a poor 
candidate for success in the physical therapy program.  As a 
result, the veteran was medically discharged effective 
October 2002.

In March 2003, the veteran underwent a VA examination.  She 
reported that she had developed a fracture of her right foot 
during basic training.  She complained of continued pain in 
the right foot.  On physical examination, her posture and 
gait were normal.  Examination of the right foot revealed 
marked tenderness on the anterior aspect of the calcaneus, on 
the medial aspect which was very tender, but there were no 
other signs or symptoms in that area.  Ankle movement was 
normal.  There was no limitation of motion of any of the 
extremities.  On neurological examination, she had rapid 
ankle reflexes bilaterally.  The diagnosis was residual pain 
due to stress fracture of the right calcaneus.  On x-ray 
examination, the bones of the right foot showed no signs of 
acute fracture or dislocation.  Normal bony density was seen.  
The joint spaces were well preserved.  The impression was no 
bony abnormalities identified.

In June 2004, the veteran testified at a travel Board 
hearing.  She complained of continued pain and tenderness in 
the right foot.  She denied swelling.  She reported taking 
Motrin, 800 milligrams for pain, but denied taking any 
medication for anti-inflammatory problems.  She claimed to 
wear a brace everyday, however, indicated that it was not 
prescribed by a physician.  She reported wearing tennis shoes 
because if she wears heels or dress shoes she is unable to 
wear her brace.  She reported working at a hospital, taking 
insurance information from patients which required walking.  
She reported pain on standing.  When swimming the pain 
bothers her, and she does not ride a bicycle.  She denied any 
locking.

In December 2004, the veteran underwent another VA 
examination.  The veteran reported developing pain during 
service in May 2002 while on a road march.  The veteran 
reported continued pain "present pretty much all of the 
time" aggravated by weight bearing and walking.  She can 
grocery shop for 40 minutes, and then at home has to sit down 
and rest the foot to abate pain.  She can only walk 20 
minutes before she has to sit down.  She denied any redness 
or swelling.  She reported taking Motrin 800 milligrams twice 
a day.  She denied any significant flare-ups except when she 
exceeds exercise tolerance.  She uses an ace bandage on the 
ankle and foot area when she is planning on doing any kind of 
shopping or extended standing activity.  She does not wear 
corrective shoes, although she says that she shops carefully 
to get shoes which give her support.  She elects to wear 
tennis shoes most of the time because they give her the best 
support.  She does not wear inserts.  She is unable to wear 
high-heeled shoes for any length of time.  She wears them 
when she dresses up, but then sits down most of the time 
while wearing the shoes and the shoes increase the amount of 
pain in her feet.  She denied any surgery.  She reported 
working full time as a secretary, and denied any time lost 
from work due to her feet.  She reported using crutches for 
two weeks due to increased pain in the right foot but weaned 
herself off the crutches at that time.  She denied using a 
cane or crutches at the time of the examination.  She 
reported the inability to do any kind of vigorous outdoor 
activities.  She is unable to walk for long periods of time, 
unable to ride a bicycle, and reported pain in her foot when 
swimming.  She reported performing activities of her daily 
living with no serious problems.  She is limited in the 
amount of time that she can spend on her feet, and has to sit 
down after 20 minutes of continued walking.

On physical examination, the foot was normal in appearance.  
There was significant tenderness to direct palpation over the 
inferior medial aspect of the right foot in the medial edge 
of the navicular bone and of the medial portion of the 
superior surface of the right foot.  There was no swelling 
noted in that area.  She had full range of motion of the 
ankle.  She could dorsiflex 20 degrees and flex about 45 
degrees.  She had some minimal discomfort with flexion of the 
right ankle at about the final 10 degrees of flexion.  There 
was no pain with dorsiflexion.  She could internally and 
externally rotate and invert and evert the foot normally with 
no significant discomfort.  Motor and sensory examination of 
the foot was normal.  There was no change in the examination 
with repetitive motion.  The veteran's gait was noted to be 
favoring the left foot slightly but with no dramatic limp and 
no cane or crutches being used.  There were no callosities, 
breakdown, or unusual shoe wear pattern.  The examiner 
diagnosed stress fracture of the right navicular bone with 
residuals.  The examiner commented on the severity of the 
condition, stating that the veteran indicates that the 
disability is a problem for her, and thus opined that it 
would be a moderate disability.  

II.  Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

III.  Analysis

The record reflects that the RO has rated the veteran's 
stress fracture of the calcaneus of the right foot under 
Diagnostic Code 5284.  In this case, the Board has considered 
whether another rating code is more appropriate than the one 
used by the RO, but concludes that given her medical history 
and current symptomatology, the currently assigned diagnostic 
code is appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995).

The Board finds that the symptomatology referable to the 
veteran's right foot disability does not more nearly 
approximate the criteria for a 20 percent rating under 
Diagnostic Code 5284.  The Board has carefully reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against the grant of a rating in excess of 10 
percent for the veteran's disability.  

A 20 percent disability rating requires characterization of a 
moderately severe foot disability.  There is no evidence that 
the veteran's right foot disability is moderately severe, as 
objective findings in March 2003 and December 2004 indicate 
full range of motion of the ankle.  On examination in 
December 2004, there were no findings of swelling or 
significant discomfort on external rotation, inversion, and 
eversion of the foot.  An x-ray examination performed in 
March 2003 revealed no bony abnormalities.  The March 2003 
examiner noted objective findings of marked tenderness on the 
anterior aspect of the calcaneus, and the December 2004 
examiner noted objective findings of tenderness over the 
inferior medial aspect in the medial edge of the navicular 
bone, and the medial portion of the superior surface of the 
right foot.  The December 2004 examiner also noted minimal 
discomfort with flexion of the ankle at the final 10 degrees 
of flexion.  Based on the objective findings, however, and 
the subjective complaints of the veteran, the December 2004 
examiner characterized the disability as moderate.  Although 
this assessment by the examiner is not by itself 
determinative, it is supported by the clinical findings 
reflected in the other medical reports.  The record simply 
does not reflect that the veteran's foot disorder is 
productive of symptomatology analogous to a moderately severe 
injury of the foot.  Such findings are not reflected in the 
VA examination reports.  Thus, based on a review of the 
evidence of record, the Board concludes that the criteria for 
a 20 percent rating for the veteran's disorder have not been 
met under Diagnostic Code 5284.  

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran.  
The Board acknowledges the veteran's complaints of pain; 
however, finds that this is adequately considered under the 
provisions of Diagnostic Code 5284.  DeLuca, 8 Vet. App. at 
206.  The evidence does not show such additional functional 
loss due to pain, or due to weakness, fatigue or 
incoordination, so as to more nearly approximate the criteria 
for a rating in excess of 20 percent. 

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right foot disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  At the 
June 2004 hearing, the veteran reported that she was employed 
at a hospital, which required walking and the need to wear 
tennis shoes.  At the December 2004 VA examination, the 
veteran reported full-time employment as a secretary.  The 
veteran has reported only being able to walk for 20 minutes 
before experiencing pain.  VA's General Counsel has noted 
"mere assertions or evidence that a disability interferes 
with employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  At the December 2004 
VA examination, the veteran specifically stated that she had 
not missed work due to her foot disability.  Thus, such a 
showing has not been made in this case.  Likewise, there is 
no evidence of record showing that the veteran has been 
frequently hospitalized due to her right foot disability.  
Accordingly, the Board finds that 38 C.F.R. § 3.321 is 
inapplicable.

Overall, the demonstrated impairment of the stress fracture 
of the calcaneus of the right foot warrants no higher than a 
10 percent evaluation under applicable rating criteria.  
Thus, the veteran's claim for an evaluation in excess of 10 
percent for the claimed disorder is denied.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


